Citation Nr: 0412811	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center in Philadelphia, Pennsylvania.  
Thereafter, the claim was handled by the Regional Office (RO) 
in Newark, New Jersey.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The Board notes that according to the October 2001 
Authorization and Consent for Release of Medical Information 
Form (VA Form 21-4142), the veteran was seen at Somerset 
Medical for congestive heart disease in approximately October 
1999.  The form also includes an address for a Dr. Kenneth 
Sternberg, D.O., in Bridgewater, New Jersey.  To date, there 
is nothing in the record indicating that the RO attempted to 
contact either of these two health care providers in order to 
obtain any outstanding medical records.

In addition, the Board finds that the report of a November 
2001 VA examination is inadequate for the purposes of the 
present appeal.  In this regard, the Board notes that the 
examiner diagnosed rheumatic heart disease by history only 
and diagnosed no current heart disorder without accounting 
for the abnormalities disclosed on an electrocardiogram and 
an echo stress test performed in connection with the 
examination.  Moreover, the medical evidence received since 
the VA examination in November 2001 includes an April 2001 
statement from Kenneth S. Sternberg, DO, indicating that the 
veteran has valvular heart disease due to rheumatic fever as 
a child.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession, and the information and 
authorization necessary for the RO to 
obtain any outstanding medical records 
pertinent to his claim, to include 
pertinent records from Somerset Medical 
and Dr. Kenneth S. Sternberg.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.   
 
3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present heart disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  

All indicated tests and studies should be 
performed.  

Based upon the findings on examination of 
the veteran and upon a review of the 
historical material in the claims file, 
the examiner should determine the nature 
of each currently present heart 
abnormality and specifically identify any 
abnormalities that are congenital or 
developmental defects, as opposed to 
diseases, injuries, or residuals thereof.  
With respect to each heart disability 
(other than any identified congenital or 
developmental defects) found to present, 
the examiner should provide an opinion as 
to whether the disability was present 
during service and if so whether the 
disability clearly and unmistakably 
existed prior to service and clearly and 
unmistakably underwent no permanent 
increase in severity during or as a 
result of service.  With respect to any 
current heart disability which the 
examiner believes was not present during 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability is 
etiologically related to the veteran's 
military service.  

The supporting rationale for all opinions 
expressed must also be provided.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a heart disability 
based on a de novo review of all of the 
relevant evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




